Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a microfluidic apparatus.
Group II, claim(s) 12-20, drawn to a method and spectrometer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I&II lack unity of invention because even though the inventions of these groups require the technical feature of a unitary grating plate comprising a plurality of grating blocks of different wavelength selectivity, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vercruysse (US 2018/0188152; and seen concordantly in WO 2017/001609) as seen in .
During a telephone conversation with Shengfeng Chen on November 4th, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…grating blocks of different wavelength selectivity…” wherein it is unclear if Applicant is referencing the already-provided “grating blocks” of the “unitary grating plate” or if these grating blocks are distinct and additional grating blocks.
wherein the grating blocks of different wavelength selectivity are configured…”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites that at least two grating blocks of a same  wavelength selectivity are directly adjacent to each other, however, such recitation is in direct contrast to that provided by independent claim 1 which specifies a plurality of grating blocks of different wavelength selectivity.  Herein, it appears that Applicant may want to include an additional dependent claim(s) or amendments to the independent claim to further delineate the sort of grating blocks included in the plurality.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vercruysse (US 2018/0188152; and seen concordantly in WO 2017/001609).
Vercruysse discloses a radiation carrier and use thereof in an optical sensor (abstract).  With regards to claims 1, Vercruysse discloses a microfluidic apparatus and spectrometer as recited therein.  Particularly, as in claim 1 , Vercruysse discloses a first transparent substrate 409, a microfluidic layer on the substrate defining a microfluidic channel 410, wherein the substrate has a first side closer to the microfluidic layer and a second side away from the microfluidic layer, the first and second sides being opposite to one another.  Further, as in cls. 1, 2, and 11 Vercruysse discloses a plurality of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vercruysse in view of Mayers et al. (US 2010/0303119), hereafter Mayers.
Vercruysse has been discussed above.
Vercruysse does not specifically disclose that the light source 203 further comprises a convering element configured as in claims 6-8.
Mayers discloses microfluidic lasers wherein the excitation light to be delivered to the area of interest is direct by one or more lenses, such as a reflective mirror (cl. 7),  or converging lens (cl. 8), wherein given the commensurate structural arrangement claimed of a light source comprising a converging element (and particularly as a converging lens and a reflective mirror), such arrangement is said to fully be capable of such divergence angle being equal to or less than 30 degrees as claimed.
It would have been obvious to one of ordinary skill in the art to modify Vercruysse to include a converging element, and as in a reflective mirror or a converging lens, to the light source such as taught by Mayers in order to allow for particularly directing and confining the source photons to the area of interest for the particle(s) spectral analysis and thus assuring sufficient and proper optical investigation of the region of interest.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vercruysse in view of Sutherland et al. (USPN 7,186,567), hereafter Sutherland.
Vercruysse has been discussed above.
Vercruysse does not specifically disclose that a respective one of the plurality of grating blocks is a volume Bragg grating.
Sutherland discloses a device for detection and identification of biological agents (abstract).  Sutherland discloses volume Bragg gratings 320, 321 within the module, which includes optical channel waveguides 335 (lines 37-67, col. 10, fig. 3, for example).
It would have been obvious to one of ordinary skill in the art to modify Vercruysse to utilize a volume Bragg grating such as taught by Sutherland in order to provide a likewise alternative to the sort of grating utilized in a likewise optical analysis device and spectral analysis in order to detect and discern different particles/biological particles and have a reasonable expectation of success therein.




Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Vercruysse, does not teach or fairly suggest a microfluidic apparatus as particularly recited in claim 3, which includes a plurality of third grating blocks of different wavelength selectivity in addition to the first and second plurality of grating blocks of respectively different wavelength selectivity, as well as the inclusion of the particularly functioning and configured third light extractor and third light detector configured as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798